Citation Nr: 1729464	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  07-37 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for breast cancer with maxillary metastasis, to include as secondary to service-connected fibrocystic breast disease, and as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to December 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented testimony at a Travel Board hearing chaired by the undersigned Veterans Law Judge in April 2010.  A transcript of the hearing is associated with the claims folder.

In March 2011, the Board remanded the case for further development by the originating agency.  In a May 2016 decision, the Board, in pertinent part, denied the Veteran's claims for entitlement to service connection for breast cancer with maxillary metastasis, to include as secondary to service-connected fibrocystic breast disease, and as due to exposure to ionizing radiation; entitlement to service connection for lymphedema, to include as secondary to service-connected fibrocystic breast disease; entitlement to an evaluation in excess of 10 percent for residual scarring of the right breast; and entitlement to a temporary total disability evaluation for convalescence following treatment for breast cancer.  The Veteran appealed the decision.  The United States Court of Appeals for Veterans Claims (Court) remanded only the issue of entitlement to service connection for breast cancer with maxillary metastasis, to include as secondary to service-connected fibrocystic breast disease, and as due to exposure to ionizing radiation, in a Joint Motion for Remand (JMR) dated in April 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.



REMAND

Secondary service connection is awarded where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a)."  Allen v. Brown, 7 Vet. App. 439 (1995); see Libertine v. Brown, 9 Vet.App. 521, 522 (1996).

In the above-noted JMR, the parties agreed that the Veteran should be afforded another VA examination to determine the etiology of her claimed breast cancer with maxillary metastasis.  In this regard, in the May 2016 denial, the Board relied on July 2013 and April 2014 VA examinations.  The parties to the JMR agreed that because both examinations addressed only the issue of causation, and not aggravation, with regard to the issue of secondary service connection, the examinations and opinions are inadequate for evaluation purposes.  A medical opinion that focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition.  See El-Amin v. Shinseki, 26 Vet. App. 136 at 140 (2013).  Once the Secretary undertakes the effort to provide an examination, he must provide an adequate one or, at minimum, notify the claimant why one will not or cannot be provided.  See 38 U.S.C. § 5103A(d)(1); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

The parties also agreed that the Board failed to discuss the Veteran's theory of entitlement to service connection for breast cancer based on radiation exposure due to an increased number of mammograms due to her service-connected fibrocystic breast disease.  In the May 2016 denial, the Board noted that the Veteran alleged that her breast cancer may have developed as a result of radiation exposure.  In this regard, she has reported that during her tour of duty in Japan, she was diagnosed with fibrocystic breast disease or a possible cyst, in the same area of her breast where cancer was later diagnosed.  She argues that the issue was classified as fibrocystic breast disease or a cyst because of her young age.  She also claims that once she returned to the United States in 1987, because of her young age (28), she was told by a military doctor that she needed to have a mammogram every six months (twice a year), to monitor the area of her breast that she was having problems with, thereby exposing her to radiation at a very young age.  She claims that this process continued for numerous years, until she was in her thirties, when it was reduced to once a year, and that when she became a lactating mother, a doctor classified the area of concern in her breast as a possible cyst.  See October 2005 statement and May 2014 statement from the Veteran.  The evidence of record shows that prior to being diagnosed with breast cancer in July 2003, the Veteran underwent mammograms in April 1993, December 1993, February 1995, November 1997, January 2002 and May 2003, which was abnormal.  See May 2016 Board Decision and VA treatment records from the VA Medical Center in Gainesville.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).

For the reasons noted above, the Board finds that a remand for a new VA examination and opinion is necessary to determine the etiology of the Veteran's breast cancer with maxillary metastasis.  38 U.S.C.A. § 5103A(d) (West 2014).

The appellant is advised that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran an appropriate VA examination to determine the nature and etiology of her breast cancer with maxillary metastasis.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed.  A complete history of the Veteran's breast cancer symptomatology should be obtained.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's breast cancer is etiologically related, in whole or in part, to the Veteran's active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's breast cancer was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected fibrocystic breast disease.

The examiner should specifically discuss the Veteran's theory that her breast cancer is related to radiation exposure from an increased number of mammograms necessitated due to her service-connected fibrocystic breast disease.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinions. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4.  Then readjudicate the Veteran's claim of service connection for breast cancer with maxillary metastasis, to include as secondary to service-connected fibrocystic breast disease, and as due to exposure to ionizing radiation.  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

